Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 1, 1998, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*521Ordered that the judgment is affirmed.
The defendant’s claim that the court erred in not including the defense counsel’s suggested language in its identification charge to the jury is without merit. The court correctly conveyed the elements to be weighed when assessing the accuracy and veracity of the identification testimony (see, People v Brown, 203 AD2d 474; People v Benbow, 180 AD2d 805).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Goldstein, J.P., McGinity, Luciano and Crane, JJ., concur.